DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims
 	claim 1 line 23, for proper grammar “to adjacent to” has been changed to -- adjacent to -- .
 	claims 3, 4, and 7-10, to correct a claim rewriting error the dependency has been changed from cancelled claim 2 to claim 1.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed side wall rubber is disclosed as being distinct from a rim strip rubber along the tire side surface (specification paragraphs 0034-0035), and claim 1 requires the tape rubber and pad rubber to be between the side wall rubber and the carcass ply and requires the pad rubber to be adjacent to an inner surface side on the side wall rubber, however Japanese Patent Applications 9-99710 A and 9-99715 A are silent as to the location of either a side wall rubber or a rim strip rubber on the tire side surface and so do not meet the claim 1 limitations that the tape rubber and pad rubber are between the side wall rubber and the carcass ply and the pad rubber is adjacent to an inner surface side on the side wall rubber US Patent Application Publication 2008/0093001 A1 discloses a tire similar to the claimed tire but .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218. The examiner can normally be reached M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					       /ADRIENNE C. JOHNSTONE/                                                                                           Primary Examiner, Art Unit 1749                                                                                                             March 12, 2022